DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 

Response to Argument

Applicant's arguments and amendments received 06/28/2022 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 6-8”. 
           As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 
Further, in response to applicant argument, the final office action is based newly added limitation to claims and that change the scope of the claimed invention. While the action has not changed, still the cited art teaches the newly added limitation to the claimed invention. 
Higashida teaches image is displayed with a quality only sufficient to choose an edit point (sufficient to identify a video material source from a plurality of video material sources and a location in the video material. As such, the examiner stands with the rejection. 



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of obtaining, receiving, applying, sending a representation of video editing content related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites obtaining a texture strip, receiving an edit command, applying the received edit command, sending a representation of edited video. The limitation of obtaining, receiving, applying, sending a representation of video editing content is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system or client device” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a computer system or client device” language, “obtaining, receiving, applying, sending a representation of video editing content” in the context of this claim encompasses the user manually calculating, delivering or processing the amount of use of each video, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “by the computer system or client device” language, “obtaining, receiving, applying, sending a representation of video editing content” in the context of this claim encompasses the user thinking that the video processing for editing should be less in quality than the least the original video to expedite the processing steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computer system/client device to perform both the obtaining, receiving, applying, sending a representation of video editing content steps. The “computer system/machine learning model” in both steps is recited at a high-level of generality (i.e., as a generic “system/device” performing a generic computer function of obtaining, receiving, applying, sending a representation of video editing content based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer system/ client device” to perform both the obtaining, receiving, applying, sending a representation of video editing content steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-8 also does not add any additional elements, as such the claims are not patent eligible.  
Claims 9-14 list all the similar elements of claims 1-8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 9-14. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim recites additional elements a “a processor and computer readable medium”. Generic computer elements such as these performing generic computer functions, when viewed either individually or as an ordered combination, do not amount to significantly more than the abstract idea as they would be routine in any computer implementation.
Claims 15-20 list all the similar elements of claims 1-8, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 15-20. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim recites additional elements a “non-transitory computer-readable medium including instructions that, when executed by at least one processor of a computer system, cause the computer system to perform”. Generic computer elements such as these performing generic computer functions, when viewed either individually or as an ordered combination, do not amount to significantly more than the abstract idea as they would be routine in any computer implementation.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12, 15-18 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and further in view of Higashida et al. U.S. 6,005,678.

In regard to claim 1 Wilkins et al. teaches a method for non-linear video editing comprising: obtaining a texture strip, the texture strip comprising a sequence of textured frame representations, each textured frame representation corresponding to one of a plurality of frames of a video, wherein the texture strip is formatted as a single still image 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added
However Wilkins et al. fail to explicitly discloses, but Higashida teaches:
 sending the texture strip to a client device;
Next, in order to choose edit points by displaying the video material on the display of the PC 105, a person in charge of edit work (hereinafter called the editor) issues a command from the PC 105 to the video server 104, as shown by the signal flow 114, requesting transfer of image data of the first video material 101, second video material 102, and third video material 103 to the PC 105. 
Higashida, col. 10 lines 16-24, col. 11 lines 11-25, emphasis added
 
receiving an edit command from the client device, the edit command associated with a selected frame of the video, the selected frame being identified by positioner indicating a location of a corresponding textured frame representation of the texture strip, applying the received edit command based on the selected frame to generate an edited video; and sending a representation of the edited video to the client device 
 
The browser used to view video material on the monitor screen of the PC 105 does not necessarily require information about fine detail of the image when doing image editing work such as choosing edit points in the video material or writing a news manuscript by viewing the image. Rather, if the image is displayed with a quality only sufficient to choose an edit point (sufficient to identify a video material source from a plurality of video material sources and a location in the video material), or only sufficient to check the edited result, the purpose of image editing can be accomplished sufficiently even if the image resolution is low. The present invention utilizes this characteristic, and achieves a drastic reduction in the amount of data transferred on the signal flow 113.
Higashida, col. 10 lines 16-24, col. 11 lines 11-25, emphasis added

Wilkins et al described a method as claimed [paragraph 0109, 0118, 0127] – except that the “lower quality” content is not described as being of a drastically low quality/resolution (i.e., as comprising a “texture strip”;
That, in an analogous video editing environment, Higashida et al evidences that it was known to have been advantageous for the “lower quality content” to have comprised drastically low quality/resolution (i.e., a “texture strip”) in order to have minimized required processing power and cost [e.g., Note; lines 4-17 and 56-58 of column 4],  
That it would have been obvious to one of ordinary skill in the art to have modified the method described by Wilkins et al such that the “lower quality content” comprises the  drastically low quality/resolution (i.e., a “texture strep)  described in Higashida et al to have obtained the advantages thereof; i.e., said reduced processing power and cost.
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-6, 8-12, 14-18 and 20.

In regard to claim 2 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
further Wilkins et al. teaches wherein each textured frame representation comprises a result of a predetermined function applied to the corresponding frame of the video. 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added


In regard to claim 3 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
further Wilkins et al. teaches wherein obtaining the texture strip comprises: obtaining the video; and generating, for each frame in the plurality of frames of the video, the textured frame representation by applying a predetermined function to the frame, the predetermined function comprising extracting a plurality of pixels from the frame and realigning the plurality of pixels into a shape, wherein the texture strip comprises a sequence of shapes of extracted and realigned pixels from the plurality of frames. 
Based on the editing operation, the software application may requires a much smaller number of pixels from the digital negative if the editing operation can be performed in a resolution-independent manner. However, for cases in which the editing operation is not resolution-independent, the software performing the operation may choose to access more pixels from the digital negative for the editing operation, but resample (reduce the number of pixel in) the output image after the editing operations have been performed, thus resulting in smaller resultant proxy image.
Wilkins, 0031-0032, 0084 emphasis added

In regard to claim 4 Wilkins et al. and Higashida et al. teaches method of claim 1, 
further Wilkins teaches comprising: converting the video from an original format to a proxy format that is different than the original format, the proxy format comprising a plurality of proxy frames; 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

applying the edit command to a proxy frame from the plurality of proxy frames;
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

 and converting the plurality of proxy frames from the proxy format to a format suitable for display on the client device prior to sending the edited video to the client device In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

In regard to claim 5 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
further Wilkins teaches wherein the edit command comprises a selection of a portion of the texture strip indicating selected frames from the plurality of frames, and wherein applying the edit command includes extracting the selected frames from the video. 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

In regard to claim 6 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
further Wilkins teaches wherein the edit command comprises a selection of a portion of the texture strip indicating selected frames from the plurality of frames, and wherein applying the edit command includes deleting the selected frames from the video. 
Based on the editing operation, the software application may requires a much smaller number of pixels from the digital negative if the editing operation can be performed in a resolution-independent manner. However, for cases in which the editing operation is not resolution-independent, the software performing the operation may choose to access more pixels from the digital negative for the editing operation, but resample (reduce the number of pixel in) the output image after the editing operations have been performed, thus resulting in smaller resultant proxy image.
Wilkins, 0031-0032, 0084 emphasis added

In regard to claim 8 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
further Wilkins teaches wherein the edit command from the client device comprises an instruction to add a special effect to the video. 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

Claims 9-14 list all similar elements of claims 1, 3-5, 7 and 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3-5, 7 and 8 applies equally as well to claims 9-14.
Claims 15-20 list all similar elements of claims 1, 3-4, 5+6, 7 and 8, but in non-transitory computer medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3-4, 5+6, 7 and 8 applies equally as well to claims 15-20.

Claims 7, 13 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and Higashida et al. U.S. 6,005,678, further in view of Chiu US 2006/0020961.
In regard to claim 7 Wilkins et al. and Higashida et al. teaches a method of claim 1, 
However Wilkins and Higashida fail to explicitly discloses, but Chiu teaches:
wherein the edit command from the client device comprises a selection of an ad and an indication of a frame in which the ad is placed. 
When there exists a difference in adjacent frames, there may be a possible advertisment insertion point. The claimed invention comprises a method and related system for detecting advertisment where the method performing a difference comparing step to determine a difference between the frames of the video signal, and then doing a forward search until a similar frame is found. If this fixed frame has a similar frame, it can be evaluated that it is the similar frame before advertisment is inserted, and thus it should be the same frame that is repeated after the advertisment. In this way, it is capable to predict the next incoming advertisment. Besides, if the two adjacent frames do not have a big difference, it represents the two frames belong to a series of gradually changing images that are not insertion points of advertisment and therefore there is no need to do a forward search. This reduces the number of forward searches. Furthermore, when performing a forward search and comparison on a fixed frame, a previous frame is registered, and it requires only to register the feature information of a discontinued frame, a comparison between the feature information of a discontinued frame with every registered feature information in order to determine whether the fixed frame has any similarity. The above-mentioned procedure simplifies the sequence of detecting advertisment and hence reduces the use of system resources and increases efficiency.
Chiu, 0005 emphasis added
That it would have been obvious to one of ordinary skill in the art to have modified the method described by Wilkins and Higashida such that the “a selection of an ad and an indication of a frame in which the ad is placed” described in Chiu to have obtained the advantages thereof; i.e., said reduces the use of system resources and increases efficiency.
Note: The motivation that was applied to claim 2 above, applies equally as well to claims 13 and 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481